Citation Nr: 1717446	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  13-12 522	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for major depressive disorder as secondary to service-connected residuals of a left great toe proximal phalanx avulsion fracture. 


REPRESENTATION

Veteran represented by:	Daniel Smith, Attorney


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to March 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2011 and December 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

Given the favorable outcome of this decision, a further discussion of the procedural, notice, development, and assistance actions accomplished during the course of the appeal is unnecessary.  See U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


FINDING OF FACT

The evidence as to whether the Veteran's major depressive disorder was caused or aggravated by his service-connected residuals of a left great toe proximal phalanx avulsion fracture is at least in relative equipoise. 


CONCLUSION OF LAW

Service connection for major depressive disorder is warranted.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for major depressive disorder as secondary to service-connected residuals of a left great toe proximal phalanx avulsion fracture (toe disability).  Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists, (2) an already service-connected disability, and (3) that the disability for which secondary service connection is sought was either (a) caused or (b) aggravated by the already service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran has been diagnosed with major depressive disorder and is service-connected for a toe disability.  Thus, the Board finds that the Veteran has satisfied the first two elements of secondary service connection.  See Allen v. Brown, 7 Vet. App. 439 (1995).

Regarding the final element, the Board observes that the Veteran has submitted various private medical opinions regarding the etiology of his major depressive disorder.  These opinions attribute his major depressive disorder to his toe disability.  See Private Opinion, 5 (Nov. 2, 2011) (VBMS) (diagnosing major depressive disorder secondary to his left to disability); see also Private Opinion, 6-7 (Nov. 18, 2010) (VBMS).

The Veteran has also been provided with multiple medical opinions by VA.  Although the VA medical opinions concluded that the Veteran's major depressive disorder was not caused by his toe disability, they also concluded that all of his medical conditions caused his depressed mood.  See VA Examination, 3 (Dec. 3, 2010) (VBMS); see also VA Medical Opinion, 2 (Nov. 28, 2011) (VBMS). 

The VA medical opinions do not adequately assess the degree that the Veteran's toe disability contributes to his major depressive disorder.  Nevertheless, the Board finds that they inherently point to some degree of causation as "all the Veteran's medical conditions" reasonably encompasses his service-connected toe disability.  See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole).  

When augmented by the favorable private medical opinions, the Board finds that the totality of the evidence is at least in relative equipoise as to the question of causation.  Affording the Veteran the benefit of the doubt, secondary service connection for major depressive disorder is warranted.  See Allen v. Brown, 7 Vet. App. 439 (1995); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
ORDER

Service connection for major depressive disorder is granted. 



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


